
	
		II
		110th CONGRESS
		1st Session
		S. 1443
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2007
			Mr. Thomas (for himself
			 and Mr. Bunning) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide standards for renewable fuels and coal-derived
		  fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Clean, Affordable, and Domestic Fuels
			 for Energy Security Act of 2007.
		2.DefinitionsIn this Act:
			(1)Advanced
			 biofuel
				(A)In
			 generalThe term advanced biofuel means fuel derived
			 from renewable biomass other than corn starch.
				(B)InclusionsThe
			 term advanced biofuel includes—
					(i)ethanol derived
			 from cellulose, hemicellulose, or lignin;
					(ii)ethanol derived
			 from sugar or starch, other than ethanol derived from corn starch;
					(iii)ethanol derived
			 from waste material, including crop residue, other vegetative waste material,
			 animal waste, and food waste and yard waste;
					(iv)diesel-equivalent
			 fuel derived from renewable biomass, including vegetable oil and animal
			 fat;
					(v)biogas produced
			 through the conversion of organic matter from renewable biomass; and
					(vi)butanol or
			 higher alcohols produced through the conversion of organic matter from
			 renewable biomass.
					(2)Coal-derived
			 fuelThe term coal-derived fuel means fuel derived
			 from coal that is—
				(A)extracted by
			 mining or in-situ methods in the United States; and
				(B)refined or
			 otherwise processed at facilities located in the United States that are capable
			 of capturing carbon dioxide emissions.
				(3)Conventional
			 biofuelThe term conventional biofuel means ethanol
			 derived from corn starch.
			(4)Covered
			 fuelThe term covered fuel means—
				(A)aviation
			 fuel;
				(B)motor vehicle
			 fuel;
				(C)home heating oil;
			 and
				(D)boiler
			 fuel.
				(5)Greenhouse
			 gasThe term greenhouse gas means any of—
				(A)carbon
			 dioxide;
				(B)methane;
				(C)nitrous
			 oxide;
				(D)hydrofluorocarbons;
				(E)perfluorocarbons;
			 and
				(F)sulfur
			 hexafluoride.
				(6)Greenhouse gas
			 emission standardThe term greenhouse gas emission
			 standard means a comprehensive measurement of the level of greenhouse
			 gases emitted by a fuel, as calculated during the period beginning with the
			 acquisition of feedstock by a refinery, blender, or importer of the fuel and
			 continuing through manufacture, transportation, and use of the fuel in a motor
			 vehicle, aircraft, boiler, or furnace.
			(7)Renewable biomassThe term renewable biomass
			 means—
				(A)biomass (as defined by section 210 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15855)) that is harvested where permitted
			 by law and in accordance with applicable land management plans from—
					(i)National Forest System land; or
					(ii)public lands (as defined in section 103 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); or
					(B)any organic matter that is available on a
			 renewable or recurring basis from non-Federal land or from land belonging to an
			 Indian tribe, or an Indian individual, that is held in trust by the United
			 States or subject to a restriction against alienation imposed by the United
			 States, including—
					(i)renewable plant material, including—
						(I)feed grains;
						(II)other agricultural commodities;
						(III)other plants and trees; and
						(IV)algae; and
						(ii)waste material, including—
						(I)crop residue;
						(II)other vegetative waste material (including
			 wood waste and wood residues);
						(III)animal waste and byproducts (including
			 fats, oils, greases, and manure); and
						(IV)food waste and yard waste.
						(8)Renewable fuel
				(A)In generalThe term renewable fuel means
			 motor vehicle fuel, boiler fuel, or home heating fuel that is—
					(i)produced from renewable biomass; and
					(ii)used to replace or reduce the quantity of
			 fossil fuel present in a fuel or fuel mixture used to operate a motor vehicle,
			 boiler, or furnace.
					(B)InclusionThe term renewable fuel
			 includes—
					(i)conventional biofuel; and
					(ii)advanced biofuel.
					(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(10)Small
			 refineryThe term small
			 refinery means a refinery for which the average aggregate daily crude
			 oil throughput for a calendar year (as determined by dividing the aggregate
			 throughput for the calendar year by the number of days in the calendar year)
			 does not exceed 75,000 barrels.
			3.Clean,
			 affordable, and domestic fuel program
			(a)Program
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall promulgate regulations to ensure that covered fuel
			 sold or introduced into commerce in the United States (except in noncontiguous
			 States or territories), on an annual average basis, contains the applicable
			 volume of coal-derived fuel determined in accordance with paragraph (4).
				(2)Provisions of
			 regulationsRegardless of the date of promulgation, the
			 regulations promulgated under paragraph (1)—
					(A)shall contain
			 compliance provisions applicable to refineries, blenders, distributors, and
			 importers, as appropriate, to ensure that the requirements of this subsection
			 are met; but
					(B)shall not—
						(i)restrict
			 geographic areas in the contiguous United States in which coal-derived fuel may
			 be used; or
						(ii)impose any
			 per-gallon obligation for the use of coal-derived fuel.
						(3)Greenhouse gas
			 emission standard
					(A)LimitationNo
			 coal-derived fuel shall be included in the applicable volume established under
			 paragraph (4), or satisfy the coal-derived fuel obligation for refineries,
			 blenders, and importers under subsection (b)(2)(B), unless the coal-derived
			 fuel meets the greenhouse gas emissions level requirement for coal-derived fuel
			 under subparagraph (C).
					(B)Reduction of
			 greenhouse gas emissions levelThe greenhouse gas emissions level
			 shall be reduced by the sum of, as applicable—
						(i)the
			 quantity of greenhouse gases absorbed in the production of any renewable
			 biomass used in the production of the coal-derived fuel; and
						(ii)the quantity of
			 greenhouse gases produced during the production of the coal-derived fuel that
			 are sequestered.
						(C)Greenhouse gas
			 emissions level of coal-derived fuel
						(i)In
			 generalThe greenhouse gas emissions level for coal-derived fuel,
			 as adjusted under clause (ii), shall not exceed the greenhouse gas emissions
			 level for the same quantity of covered fuel, as applicable.
						(ii)AdjustmentThe
			 greenhouse gas emissions level for coal-derived fuel shall be adjusted by the
			 product of—
							(I)the greenhouse
			 gas emissions level; and
							(II)the ratio
			 that—
								(aa)the
			 number of British thermal units of energy produced by the combustion of 1
			 gallon of covered fuel, as applicable (as measured under conditions determined
			 by the Secretary); bears to
								(bb)the
			 number of British thermal units of energy produced by the combustion of 1
			 gallon of the coal-derived fuel (as measured under conditions determined by the
			 Secretary to be comparable to conditions for measuring the energy produced by
			 covered fuel, as applicable).
								(D)Fuel production
			 emissions level of covered fuelsThe greenhouse gas emissions
			 level of covered fuel, as applicable, shall be based on fuels that do not
			 contain renewable fuels.
					(4)Applicable
			 volume
					(A)Calendar years
			 2016 through 2022For the purpose of this subsection, the
			 applicable volume for any of calendar years 2016 through 2022 shall be
			 determined in accordance with the following table:
						
							
								
									Applicable volume of
					 coal-derived fuels
									
									Calendar year:(in billions of gallons):
									
								
								
									20163.0
									
									20176.0
									
									20189.0
									
									201912.0
									
									202015.0
									
									202118.0
									
									202221.0.
									
								
							
						
					(B)Calendar year
			 2023 and thereafterSubject to subparagraph (C), for the purposes
			 of this subsection, the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall be determined by the President, in coordination
			 with the Secretary and the Administrator of the Environmental Protection
			 Agency, based on a review of the implementation of the program during calendar
			 years 2016 through 2022, including a review of—
						(i)the impact of
			 coal-derived fuels on the energy security of the United States;
						(ii)the expected
			 annual rate of future production of coal-derived fuels; and
						(iii)the impact of
			 the use of coal-derived fuels on other factors, including job creation, rural
			 economic development, and the environment.
						(C)Minimum
			 applicable volumeFor the purpose of this subsection, the
			 applicable volume for calendar year 2023 and each calendar year thereafter
			 shall be equal to the product obtained by multiplying—
						(i)the
			 number of gallons of covered fuel that the President estimates will be sold or
			 introduced into commerce in the calendar year; and
						(ii)the ratio
			 that—
							(I)21,000,000,000
			 gallons of coal-derived fuel; bears to
							(II)the number of
			 gallons of covered fuel sold or introduced into commerce in calendar year
			 2022.
							(b)Applicable
			 percentages
				(1)Provision of
			 estimate of volumes of certain fuel salesNot later than October
			 31 of each of calendar years 2016 through 2021, the Administrator of the Energy
			 Information Administration shall provide to the President an estimate, with
			 respect to the following calendar year, of the volumes of covered fuel
			 projected to be sold or introduced into commerce in the United States.
				(2)Determination
			 of applicable percentages
					(A)In
			 generalNot later than November 30 of each of calendar years 2016
			 through 2022, based on the estimate provided under paragraph (1), the President
			 shall determine and publish in the Federal Register, with respect to the
			 following calendar year, the coal-derived fuel obligation that ensures that the
			 requirements of subsection (a) are met.
					(B)Required
			 elementsThe coal-derived fuel obligation determined for a
			 calendar year under subparagraph (A) shall—
						(i)be
			 applicable to refineries, blenders, and importers, as appropriate;
						(ii)be
			 expressed in terms of a volume percentage of covered fuel sold or introduced
			 into commerce in the United States; and
						(iii)subject to
			 paragraph (3)(A), consist of a single applicable percentage that applies to all
			 categories of persons specified in clause (i).
						(3)AdjustmentsIn
			 determining the applicable percentage for a calendar year, the President shall
			 make adjustments—
					(A)to prevent the
			 imposition of redundant obligations on any person specified in paragraph
			 (2)(B)(i); and
					(B)to account for
			 the use of coal-derived fuel during the previous calendar year by small
			 refineries that are exempt under subsection (f).
					(c)Volume
			 conversion factors for coal-derived fuels based on energy content
				(1)In
			 generalFor the purpose of subsection (a), the President shall
			 assign values to specific types of coal-derived fuel for the purpose of
			 satisfying the fuel volume requirements of subsection (a)(4) in accordance with
			 this subsection.
				(2)Energy content
			 relative to diesel fuelFor coal-derived fuels, 1 gallon of the
			 coal-derived fuel shall be considered to be the equivalent of 1 gallon of
			 diesel fuel multiplied by the ratio that—
					(A)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of the
			 coal-derived fuel (as measured under conditions determined by the Secretary);
			 bears to
					(B)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of
			 diesel fuel (as measured under conditions determined by the Secretary to be
			 comparable to conditions described in subparagraph (A)).
					(d)Credit
			 program
				(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall implement a credit
			 program to manage the coal-derived fuel requirement of this section.
				(2)Market
			 transparencyIn carrying out the credit program under this
			 subsection, the President shall facilitate price transparency in markets for
			 the sale and trade of credits, with due regard for the public interest, the
			 integrity of those markets, fair competition, and the protection of
			 consumers.
				(e)Waivers
				(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, may waive the
			 requirements of subsection (a) in whole or in part on petition by 1 or more
			 States by reducing the national quantity of coal-derived fuel required under
			 subsection (a), based on a determination by the President (after public notice
			 and opportunity for comment), that—
					(A)implementation of
			 the requirement would severely harm the economy or environment of a State, a
			 region, or the United States; or
					(B)extreme and
			 unusual circumstances exist that prevent distribution of an adequate supply of
			 domestically-produced coal-derived fuel to consumers in the United
			 States.
					(2)Petitions for
			 waiversThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall approve or
			 disapprove a State petition for a waiver of the requirements of subsection (a)
			 within 90 days after the date on which the petition is received by the
			 President.
				(3)Termination of
			 waiversA waiver granted under paragraph (1) shall terminate
			 after 1 year, but may be renewed by the President after consultation with the
			 Secretary and the Administrator of the Environmental Protection Agency.
				(f)Small
			 refineries
				(1)Temporary
			 exemption
					(A)In
			 generalThe requirements of subsection (a) shall not apply to
			 small refineries until calendar year 2018.
					(B)Extension of
			 exemption
						(i)Study by
			 SecretaryNot later than December 31, 2013, the Secretary shall
			 submit to the President and Congress a report describing the results of a study
			 to determine whether compliance with the requirements of subsection (a) would
			 impose a disproportionate economic hardship on small refineries.
						(ii)Extension of
			 exemptionIn the case of a small refinery that the Secretary
			 determines under clause (i) would be subject to a disproportionate economic
			 hardship if required to comply with subsection (a), the President shall extend
			 the exemption under subparagraph (A) for the small refinery for a period of not
			 less than 2 additional years.
						(2)Petitions based
			 on disproportionate economic hardship
					(A)Extension of
			 exemptionA small refinery may at any time petition the President
			 for an extension of the exemption under paragraph (1) for the reason of
			 disproportionate economic hardship.
					(B)Evaluation of
			 petitionsIn evaluating a petition under subparagraph (A), the
			 President, in consultation with the Secretary, shall consider the findings of
			 the study under paragraph (1)(B) and other economic factors.
					(C)Deadline for
			 action on petitionsThe President shall act on any petition
			 submitted by a small refinery for a hardship exemption not later than 90 days
			 after the date of receipt of the petition.
					(3)Opt-in for
			 small refineriesA small refinery shall be subject to the
			 requirements of subsection (a) if the small refinery notifies the President
			 that the small refinery waives the exemption under paragraph (1).
				(g)Penalties and
			 enforcement
				(1)Civil
			 penalties
					(A)In
			 generalAny person that violates a regulation promulgated under
			 subsection (a), or that fails to furnish any information required under such a
			 regulation, shall be liable to the United States for a civil penalty of not
			 more than the total of—
						(i)$25,000 for each
			 day of the violation; and
						(ii)the amount of
			 economic benefit or savings received by the person resulting from the
			 violation, as determined by the President.
						(B)CollectionCivil
			 penalties under subparagraph (A) shall be assessed by, and collected in a civil
			 action brought by, the Secretary or such other officer of the United States as
			 is designated by the President.
					(2)Injunctive
			 authority
					(A)In
			 generalThe district courts of the United States shall have
			 jurisdiction to—
						(i)restrain a
			 violation of a regulation promulgated under subsection (a);
						(ii)award other
			 appropriate relief; and
						(iii)compel the
			 furnishing of information required under the regulation.
						(B)ActionsAn
			 action to restrain such violations and compel such actions shall be brought by
			 and in the name of the United States.
					(C)SubpoenasIn
			 the action, a subpoena for a witness who is required to attend a district court
			 in any district may apply in any other district.
					(h)Effective
			 dateExcept as otherwise specifically provided in this section,
			 this section takes effect on January 1, 2016.
			4.Loan guarantees
			 for coal-derived fuel facilities
			(a)In
			 generalSection 1703 of the Energy Policy Act of 2005 (42 U.S.C.
			 16513) is amended by adding at the end the following:
				
					(f)Coal-derived
				fuel facilities
						(1)In
				generalThe Secretary may make guarantees under this title for
				projects that produce coal-derived fuel (as defined in section 2 of the
				Clean, Affordable, and Domestic Fuels for
				Energy Security Act of 2007).
						(2)RequirementsA
				project under this subsection shall employ new or significantly improved
				technologies for the production of coal-derived fuels as compared to commercial
				technologies in service in the United States at the time that the guarantee is
				issued.
						(3)Issuance of
				first loan guaranteesSection 20320(b) of division B of the
				Continuing Appropriations Resolution, 2007 (42 U.S.C. 16515(b)) shall not apply
				to the first 6 guarantees issued under this subsection.
						(4)Maximum
				guaranteed principalThe total principal amount of a loan
				guaranteed under this subsection may not exceed $250,000,000 for a single
				facility.
						(5)Amount of
				guaranteeThe Secretary shall guarantee 100 percent of the
				principal and interest due on 1 or more loans made for a facility that is the
				subject of the guarantee under this subsection.
						(6)DeadlineThe
				Secretary shall approve or disapprove an application for a guarantee under this
				subsection not later than 90 days after the date of receipt of the
				application.
						(7)ReportNot
				later than 30 days after approving or disapproving an application under this
				subsection, the Secretary shall submit to Congress a report on the approval or
				disapproval (including the reasons for the
				action).
						.
			(b)Improvements to
			 underlying loan guarantee authority
				(1)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
					
						(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
							(i)a
				demonstration plant; or
							(ii)a project for
				which the Secretary approved a loan
				guarantee.
							.
				(2)Specific
			 appropriation or contributionSection 1702 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16512) is amended by striking subsection (b) and
			 inserting the following:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation
				for the cost has been made; or
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury.
								(2)LimitationThe
				source of payments received from a borrower under paragraph (1)(B) shall not be
				a loan or other debt obligation that is made or guaranteed by the Federal
				Government.
							(3)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan or loan guarantee made in
				accordance with paragraph
				(1)(B).
							.
				(3)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
					
						(c)Amount
							(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				up to 100 percent of the principal and interest due on 1 or more loans for a
				facility that are the subject of the guarantee.
							(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
							.
				(4)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is
			 amended—
					(A)by striking
			 subparagraph (B); and
					(B)by redesignating
			 subparagraph (C) as subparagraph (B).
					(5)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)AvailabilityFees
				collected under this subsection shall—
							(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
							(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
							.
				5.Coal research
			 and developmentSection 961 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16291) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (2),
			 by striking $626,000,000 and inserting
			 $627,000,000; and
				(B)in paragraph (3),
			 by striking $641,000,000 and inserting
			 $645,000,000; and
				(2)in subsection
			 (c)(1)—
				(A)in subparagraph
			 (B), by striking $376,000,000 and inserting
			 $377,000,000; and
				(B)in subparagraph
			 (C), by striking $394,000,000 and inserting
			 $398,000,000.
				6.Coal centers for
			 transportation sector researchSection 962 of the Energy Policy Act of 2005
			 (42 U.S.C. 16292) is amended by adding at the end the following:
			
				(e)Coal research
				centers
					(1)EstablishmentThe
				Secretary shall establish at least 7 coal research centers to conduct research
				on transportation fuels, with an emphasis on research on the technologies and
				procedures described in paragraphs (2), (5), (6), (7), (9), (10), and (11) of
				subsection (a).
					(2)LocationAt
				least 1 coal research center authorized under paragraph (1) shall be
				established in each of the following States:
						(A)Colorado.
						(B)Kentucky.
						(C)Montana.
						(D)North
				Dakota.
						(E)Pennsylvania.
						(F)West
				Virginia.
						(G)Wyoming.
						.
		7.Study of defense
			 department procurement of coal-derived fuels
			(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Defense and private sector stakeholders, shall conduct a comprehensive
			 feasibility study of developing a domestic coal-derived fuels industry,
			 including an analysis of the national security benefits.
			(b)Factors for
			 considerationIn conducting the study under subsection (a), the
			 Secretary shall take into consideration—
				(1)the existing
			 authority of the Secretary of Defense to procure coal-derived fuels; and
				(2)the estimated
			 future authority of the Secretary of Defense to enter into long-term contracts
			 with private entities or other entities to purchase coal-derived fuel or to
			 develop or operate coal-derived fuel facilities on or near military
			 installations, based on—
					(A)(i)the availability of
			 land and testing opportunities; and
						(ii)the proximity to raw
			 materials;
						(B)a contract term
			 of not more than 25 years;
					(C)the authority to
			 purchase coal-derived fuels at fixed prices above, at, or below comparable
			 market prices of fuel during the term of the contract;
					(D)(i)the corresponding
			 budgetary impact of the long-term contracts; and
						(ii)alternative methods for accounting
			 for the contracts; and
						(E)any legislative,
			 administrative, or other actions that could decrease obstacles to the use of
			 long-term contracts.
					(c)ReportNot
			 later than 90 days after the date of enactment of this Act, the Secretary, in
			 consultation with the Secretary of Defense and private sector stakeholders,
			 shall submit to Congress a report describing the results of the study conducted
			 under subsection (a).
			
